1)124828300                        T-08~· · P0002/0003 F-318




                                                                                                    Am y Warr
                                                                                                    Board Certified-Civil Appellate Law
                                                                                                    Texas Board o.lLegal Specialization
                                                                                                    Direct Dial 512.482.93 12
                                                                                                    awan @adjtlaw. com




                                                               July 2, 2015

Mr. Jef'fi'ey D . Kyle                                                                          Via Facsimile: (512) 463J1685
C lerk, Third Court of Appeals
PO Box 12547
Austin, Texas 787 11

            Re:             Court of Appeals No. 03-15-00308-CV
                            Trial Court No. D-1-F:Vl-14-003084

Dear M'r. Kyk:

     The State Bnr of Texas Appellate Section Pro Bono Committee
("Committee") has m a d~ a match for the referenced case.

            The pro bono appellant is :

                             Jennifer Onkst
                             fNo address at this time ]
                            Jonk st82(~)lotmail.com
                            5 ] 2-65J -6976

        Tht. Committee appointed MMY Evelyn McNamara as the volunteer
appell ate nttomcy. Her contact inform C~t ion is:

                            lv1ary Evelyn McNamara
                             1209 \Vec.,t 5th Street, Suite 200
                            Austin, Texas 78703
                            512-43q- /000 office
                            512-439.-7007 fax
                            mem cn amar::lr~?Jriversmcnamara . com


                    . \ l '>I I'                                     I) \l I , ._,                                · l lt)l <, I()',
  515   Con.~rc::s.:; .t'.v,~ nu~ . ~; tJ itf.   2350   4925 Gr<'<'n,; l!(• Avenue, Suite 51o               1844 Han1,1rd Street
         .'\.ustin, Texas 78701-3562                         Dall'"• Td<:.S 7S::'06-t026              I-I ouston, Te-.xas 77008-434 2
';'£ !. 512.482.9300 f'AX 512 .jo2 93(>3                '!L214369235g I'A.\2 1 ~.3692359            TE:.. / 13.5::!3.::!358 ~;....X ?U·S::!::!-4553
07-02-' 15 09:48    FROl~-   ADJT LAW              5124829303            T-085. P0003/0003 F-3'\9

     Mr. Jeffrey D. Kyle
     July   2~   2015
     Page2



     Do not hesitate to call if you need any further information.


                                                  averytruffrovvJ
                                                      ~~IT
                                                      Chair, Screening Cotnmittee




     cc;     M:ary Evelyn McNamara
                             5124829303
07-02-' 15 08:48 FROM-         ADJT    LAIAI                     5'124829303                      T~085:    P0001/0003 F-319


                                                ALEXANDER DUBOSE
                                       JEFFERSON & TOWNSEND LLP
                                                  BANK. OF AMERICA CENTER
                                               515 CoNGRESS AVEt-nm., Smm 23 50
                                                     AUSTIN:t TEXAS ~7870 1
                                                  TELEPHONE: (512) 482-9300
                                                  TELECOPIER: (512) 482-9303




                                   F.A.CSIMILE TRANSMITTAL SHEET



    Date: July 2, 201.5

    To:      Jeffrey D. Kyle                                         Fax No.: 512-463-1685

    Fron1: Atuy WatT                                                 No. of pages (incl. cover sheet):                 3


    IMPORTANT: Tbls message is intended for the use of the individual or entity to which it is addressed and may
    contain infol1lliltion that _is prhoileged, confidential and exempt from disclosure under applicable law. If the reader of
    this message is not the intended recipient, or the employee or agcut responsible for delivering this message to the
    intended recipient~ you arc hereby noti1icd that any dissemination or copying of this communication is strictly
    prohibited. Jf you r~ccive this communication in error, please notify us inunediately by telephone, and return the
    original message to us at the above address via the United States Postal Service. Thank you.




    Notes/Contmeots: